       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 1 of 23



Andrew G. Deiss (USB 7184)
Wesley D. Felix (USB 6539)
John Robinson Jr. (USB 15247)
DEISS LAW P.C.
10 West 100 South, Suite 425
Salt Lake City, UT 84101
Tel: (801) 433-0226
adeiss@deisslaw.com
wfelix@deisslaw.com
jrobinson@deisslaw.com

David R. Jordan (Pro Hac Vice Pending)
THE LAW OFFICES OF DAVID R. JORDAN, P.C.
PO Box 840
Gallup, NM 87305
(505) 863-2205
Djlaw919@gmail.com

Counsel for B. N.



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH (CENTRAL)



CORPORATION OF THE PRESIDENT OF THE
CHURCH OF JESUS CHRIST OF LATTER-                        MOTION TO DISMISS
DAY SAINTS, a Utah corporation, LDS FAMILY
SERVICES, a Utah corporation,                       Case No. 2:19-cv-00062-CW-EJF

                           Plaintiffs,                  Judge Clark Waddoups
                                                     Magistrate Judge Evelyn J. Furse
v.

B.N., an individual,

                           Defendant.
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 2 of 23



         Pursuant to Rule 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, Defendant B.N.

moves to dismiss this case.

         This case involves a massive, decades-long solicitation of Navajo children to be placed in non-

Navajo foster homes, off of the Navajo Nation, while Plaintiffs had actual knowledge that a significant

percentage of the solicited children were in danger of abuse. For decades, Plaintiffs engaged in a targeted

recruitment, and selection process within the boundaries of the Navajo Nation to Navajo children in

Plaintiffs’ Indian Student Placement Program (the “Placement Program”). Defendant intends to prove

at trial on the merits of this case that this targeted recruitment occurred with actual knowledge that a

significant percentage of the children were being abused while enrolled in the Placement Program.

         This present controversy in Utah District Court, however, does not address the merits of the

case. 1 Instead, it addresses the question of jurisdiction, exhaustion and settlement. The Navajo Nation

has jurisdiction because the vast majority of the soliciting activity, the activity that should have included

warnings about the inherent dangers of the program, happened on the Navajo Nation. Navajo children,

including Defendant, were baptized at LDS Chapels located within the Navajo Nation. Furthermore,

decisions relating to placement were made primarily from the Navajo Nation by case workers who

would come onto the Navajo Nation to interview parents and students.




1
 The parties entered into a stipulated protective order that limited all discovery to jurisdictional facts.
Any discovery toward the merits of the case was stayed until the jurisdictional dispute was resolved.
                                                     2
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 3 of 23



                                           Statement of Facts

        1.   The Defendant took the deposition of the Plaintiffs pursuant to Rule 30(b)(4) of the Navajo

Rules of Civil Procedure. This is the equivalent of Federal Rule 30(b)(6). Plaintiffs produced Harold Call

Brown, who was Commissioner of LDS Family Services 2 from 1976-1981 and 1985-1996. 3.

        2.   The Placement Program was carried out through ecclesiastical missions that served the

Indians and stakes found in the Navajo Nation.

        3.   Branch Presidents on the Navajo Nation would determine the ages of the children

participating in the Placement Program in the 1960’s and 70‘s and ensure the children were eight years

old.

        4.   Branch Presidents on the Navajo Nation were involved in teaching and baptizing the

children.

        5.   Navajo parents would receive applications for their children to participate in the Placement

Program from the Branch President or Missionaries on the Navajo Nation.

        6.   There were at least two “Lamanite Seminary Coordinators” on the Navajo Nation in the

1960’s and 1970’s.



2
  LDS Family Services was formerly known as LDS Social Services.
3
  The testimony of Harold Call Brown is binding on the Plaintiffs. Rule 30(b)(4), Nav.R.Civ.P.; A & E
Prod. Grp., L.P. v. Mainetti USA Inc., No. 01 CIV. 10820 (RPP), 2004 WL 345841, at *6 (S.D.N.Y. Feb.
25, 2004); Rule 26(24), Nav.R.Evid.; see also Sabre v. First Dominion Capital, LLC, 2001 WL 1590544, at
*1, 2001 U.S. Dist. LEXIS 20637, at *2 (S.D.N.Y. Dec. 12, 2001) (“A 30(b)(6) witness testifies as a
representative of the entity, his answers bind the entity and he is responsible for providing all the
relevant information known or reasonably available to the entity.”).



                                                    3
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 4 of 23



        7.   Seminary Coordinators taught seminary classes on the Navajo Nation, trained teachers to

teach seminary on the Navajo Nation and counseled with mission and stake members regarding children

potentially eligible for the Placement Program.

        8.   Service contacts with Navajo students were made in counseling sessions either at school or

at home on the Navajo Nation.

        9.   Agents of the Plaintiffs, referred to in their literature as “ecclesiastical units”, explained the

Student Placement Program to tribal members on the Navajo Nation and were directed to “encourage

students to participate as they indicate a desire to do so.”

        10. Navajo Ecclesiastical Leaders with the Navajo Nation recommended students to participate

in the Program and helped with the application process on the Navajo Nation.

        11. Navajo LDS leaders and volunteer leaders, such as branch presidents, served as

intermediaries between program personnel, natural parents and Navajo Nation personnel.

        12. Ecclesiastical Leaders of the LDS Church assisted caseworkers in setting up meetings with

students and the students’ families on the Navajo Nation at least one time during the summer.

        13. Seminary coordinators and professional teachers were to keep in contact with the Bureau of

Indian Affairs and tribal leaders regarding the Placement Program.

        14. While Commissioner of LDS Family Services from 1976-1981 and 1985-1996, Mr. Harold

Call Brown, Plaintiffs’ 30(b)(4) representative, was involved with the Placement Program and visited the

Navajo Nation eight to ten times to visit with the students' families and caseworkers and church leaders.




                                                      4
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 5 of 23



          15. Caseworkers for the students would go to the Navajo Nation during the school year and

summer to provide the families with information about their children and take information back to the

children from their families.

          16. LDS priesthood leaders on the Navajo Nation were expected to encourage Navajo students

to participate in the Placement Program.

          17. Applications for the Placement Program were submitted under the direction of the bishop

or branch president of the Navajo child’s natural family. This meant a branch president on the Navajo

Nation.

          18. Applications for the Indian Student Placement Program would often be given out by LDS

missionaries to the Navajo parents, or the parents could go to their Branch President for an application.

          19. Bishops and/or Branch President(s) had duties and were charged with providing services on

the Navajo Nation, pursuant to procedures described in the LDS Social Services Policy and Procedure

Manual.

          20. A Navajo student’s application would be sent to the LDS Family Services office/steward

agency located on the Navajo Nation.

          21. A steward agency was located on the Navajo Nation during the 1960’s and 1970’s in Chinle,

AZ and was staffed with a secretary and agency practitioners/caseworkers during the school year and

summer.

          22. Agency practitioners interviewed the Navajo students and their families on the Navajo

Nation at the family home or at the steward agency on the Navajo Nation.

                                                    5
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 6 of 23



        23. Agency practitioners held Navajo student selection meetings with the Bishop or Branch

President on the Navajo Nation where the Branch met or in the agency office on the Navajo Nation. The

Navajo student would also need to be baptized before they came into the program.

        24. A placing agency practitioner, a caseworker from Utah, would travel from Utah to the

Navajo Nation to meet with the Navajo student and the student’s family for a field visit in the summer.

        25. An agency practitioner was on the Navajo Nation full-time and a placing agency

practitioner was primarily in Utah with periodic visits to the Navajo Nation.

        26. LDS Social Services rented buses that transported Navajo students from the Navajo Nation

to Utah.

        27. It was the Plaintiffs’ policy to have adults on the bus from the Navajo Nation to Utah. A

case worker or foster family would ride on the bus from the Navajo Nation to Utah to help supervise.

        28. The students leaving for Utah met the bus at an LDS church on the Navajo Nation.

        29. Mr. Brown was on the Navajo Nation and involved with getting students loaded on the bus.

He also served as a chaperone on the bus.

        30. Some bus chaperones were also Navajo LDS members.

        31. Occasionally, baptisms were performed on children under eight on the Navajo Nation.

        32. Students in the Placement Program in the 1960’s were given a “Student Guide” for the

“LDS Indian Student Placement Program”, dated June of 1968 that provided information about the

program. This “Student Guide” was given to the child by someone on the Navajo Nation or by someone

when the child arrived in Utah.

                                                    6
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 7 of 23



          33. This “Student Guide” instructed Navajo students on what to do while back home on the

Navajo Nation. Students were instructed to go to church, help family and friends become better

members of the church, live church standards, and tell friends and relatives about the Placement

Program.

          34. Students were instructed to talk to their friends and family within the Navajo Nation about

the program during the student’s summer break. The children were instructed to tell other Navajo

children that it is an “enjoyable challenge to be on the Program.”

          35. It was the policy and procedure of LDS Social Services to have social workers visit students

and the students’ families at least one time during the summer in the student’s home on the Navajo

Nation.

          36. Caseworkers spoke to the students and students’ families about plans for the next school

year and activities for the summer on the Navajo Nation.

          37. The Placement Program was a year-round program and as part of the program, Navajo

students and their families were expected to attend LDS churches on the Navajo Nation during the

summer.

          38. Children were required to be baptized before they could participate in the program and

George P. Lee, as a mission president, was charged with training missionaries to teach and baptize the

Navajo students.

          39. Missionaries provided applications to families and helped families fill out the applications.




                                                      7
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 8 of 23



        40. Missionaries had a document with a picture of George P. Lee that was given to parents on

the Navajo Nation to help explain and describe the Placement Program.

        41. Families filled out the applications to participate in the Placement Program while physically

located on the Navajo Nation.

        42. Natural family interviews, as part of the application process for Navajo children, would take

place on the Navajo Nation.

        43. Missionaries, case workers or Branch Presidents would use a flip chart presentation to

explain the program to natural families. Missionaries would use the chart in the homes of students on

the Navajo Nation.

        44. It has been stipulated by the Counsel for the Plaintiffs that missionaries were on the Navajo

Nation teaching about the LDS Church.

        45. Originally, preparation and orientation work on the Navajo Nation was conducted by

placement program staff members (agency practitioners/caseworkers) and missionaries.

        46. In 1971, local LDS priesthood leaders on the Navajo Nation began to assume responsibility

for Navajo student applications and orientation on the Navajo Nation.

        47. Natural families on the Navajo Nation could contact their Branch President to get

information regarding their student in the program.

        48. Caseworkers from Utah would travel and visit the natural family on the Navajo Nation

three separate times, in the fall, spring and summer. Fall and spring visits were to take information to the




                                                     8
         Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 9 of 23



family about their student and get information to take back to the student. Summer visits were to see if

the student was coming back to the program.

         49. Before kids were loaded on the bus to travel from the Navajo Nation to Utah, caseworkers

had traveled to the Navajo Nation to interview students to determine where and with whom the student

would be placed.

         50. In August of 1964, Defendant was loaded on a bus on the Navajo Nation and shipped to

Utah for her fifth-grade school year. She was taken back to the Navajo Nation for summer break.

Defendant’s Complaint ¶ 3, Exhibit A to Complaint, Dkt. No. 2.

         51. In August of 1965, Defendant was loaded on a bus on the Navajo Nation and shipped to a

home in River Heights, Utah. She was returned home to the Navajo Nation following the school year.

Defendant’s Complaint ¶ 14, Exhibit A to Complaint, Dkt. No. 2.

         52. In August of 1966, Defendant was again loaded on a bus on the Navajo Nation, shipped to

Utah and returned to her home on the Navajo Nation following the school year. Defendant’s Complaint

¶ 15, Exhibit A to Complaint, Dkt. No. 2.

         53. At the start of Defendant’s senior year of high school, she was loaded on a bus on the

Navajo Nation and shipped to a home in Orem, Utah and returned to her home on the Navajo Nation

following the school year. Defendant’s Complaint ¶ 16, Exhibit A to Complaint, Dkt. No. 2.

         54. On May 31, 2016, Defendant filed a complaint in Navajo District Court alleging that she

had been abused while in the Placement Program. Defendant’s Complaint, Exhibit A to Complaint, Dkt.

No. 2.

                                                   9
      Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 10 of 23



        55.     Plaintiffs filed an action seeking an injunction in the United States District Court for the

District of Utah, Central Division. The District Court in Utah declined to issue the injunction citing

among other things, the failure of the Plaintiffs to exhaust tribal remedies and that at this stage in

litigation the complaint must be taken as true. Memorandum Decision and Order, 2:16-cv-00453-RJS,

Dkt. No. 40.

        56.     On May 25, 2018, the Navajo Nation District Court denied Plaintiff’s motion to dismiss

ruling that the Navajo Nation had jurisdiction over this dispute.

        57.     On December 28, 2018, the Navajo Supreme Court denied Plaintiff’s writ of prohibition.

The Court declined to reach the issue of jurisdiction finding that Plaintiffs had not satisfied the standards

for obtaining a writ of prohibition in the Navajo Supreme Court and finding that the record had not

been fully developed in the Navajo District Court, and that Plaintiff’s had not satisfied the standard for a

writ of prohibition under Navajo law. Corporation of the President of the Church of Jesus Christ of Latter-

Day Saints, a Utah Corporation v. Window Rock District Court, No. SC-CV-42-18, slip op. (Nav. Sup. Ct.

December 28, 2018).

                                                 Argument

        I.      The Navajo Nation Has Exclusive Jurisdiction Over This Dispute Because It Falls Within
                The Adjudicatory Power of the Navajo People Under the Treaty of 1868.

        All analysis of Navajo jurisdiction should begin with the Treaty of 1868. This treaty constitutes

the United States formal recognition of Navajo sovereignty. The Treaty of 1868, like all treaties with the

United States, is to be treated as the supreme law of the land, binding every state under Article VI of the

U.S. Constitution.

                                                     10
      Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 11 of 23



          Article II of the Treaty defines the Navajo Nation’s boundaries and contains an “exclusion”

clause:

          [T]he United States agrees that no persons except those herein so authorized to do, and
          except such officers, soldiers, agents, and employe[e]s of the government, or of the
          Indians, as may be authorized to enter upon Indian Navajo Nations in discharge of
          duties imposed by law, or the orders of the President, shall ever be permitted to pass
          over, settle upon, or reside in, the territory described in this article.

Donovan v. Navajo Forest Products Industries, 692 F.2d 709, 711-12 (10th Cir. 1982) helps clarify the

language set forth in Article II by stating, “in order to achieve an end to conflict and ensure peace, the

United States Government agreed to leave the Navajo alone on their Navajo Nations to conduct their

own affairs with a minimum of interference of non-Indians, and then only by those expressly authorized

to enter upon the Navajo Nation.”

          Article II recognizes the Navajo Nation’s authority to exclude and therefore regulate non-Indian

entities on trust land. Window Rock Unified School District v. Reeves, 861 F.3d 894, 904–05 (9th Cir.

2017), as amended (Aug. 3, 2017), cert. denied, 138 S. Ct. 648, 199 L. Ed. 2d 586 (2018). The Ninth

Circuit ruled “as the treaty makes clear, the land at issue here is ‘within the exclusive sovereignty of the

Navajos,’ and from this sovereignty, regulatory and adjudicative authority follow.” Reeves, 861 F.3d at

904–05.

          Reeves followed the binding precedent of the United States Supreme Court, which firmly

established that the right to exclude establishes adjudicatory jurisdiction.

          This power [to exclude] necessarily includes the lesser power to place conditions on
          entry, on continued presence, or on Navajo Nation conduct, such as a tax on business
          activities conducted on the Navajo Nation. When a tribe grants a non-Indian the right

                                                     11
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 12 of 23



        to be on Indian land, the tribe agrees not to exercise its ultimate power to oust the non-
        Indian as long as the non-Indian complies with the initial conditions of entry.
        However, it does not follow that the lawful property right to be on Indian land also
        immunizes the non-Indian from the tribe's exercise of its lesser-included power to tax
        or to place other conditions on the non-Indian's conduct or continued presence on the
        Navajo Nation.

Merrion v. Jicarilla Apache Tribe, 455 U.S. 130, 144–45, 102 S. Ct. 894, 905, 71 L. Ed. 2d 21 (1982).

        The Navajo Nation conditioned its permission to enter the its boundaries upon Petitioner’s

agreement to engage in lawful activity. It reserves the right to exclude them based upon unlawful activity.

In fact, Navajo exclusion rules specifically provide for exclusion based upon “a finding that such person

has engaged in any of the following acts or conduct:. . . Removal from the Navajo Nation of any member

of the Tribe under the age of 18, or under guardianship, except by Court order of a Court of the Navajo

Nation or in conjunction with a nonsectarian program administered by the Navajo Nation or the Bureau

of Indian Affairs.” Rule 3, Navajo Rules for Exclusionary Proceedings. This provision demonstrates that

the Navajo Nation takes the removal of children from its borders very seriously. When Plaintiffs

removed children from the Navajo Nation, even with the permission of the parents, they should expect

strict scrutiny of their actions.

        The actions taken by the Plaintiffs while present on and within the boundaries of the Navajo

Nation are properly within Navajo adjudicatory jurisdiction.

        II.      The Montana Exceptions Do Not Apply To The Navajo Nation’s Exercise Of Treaty
                 Powers, Including The Power To Exclude.

        In Montana, the U.S. Supreme Court dealt with a treaty Navajo Nation with language similar to

the Navajo Treaty of 1868. There was an important difference between Montana and the present case,


                                                    12
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 13 of 23



however. Montana dealt with the rights to a riverbed. The Court observed: “But because control over the

property underlying navigable waters is so strongly identified with the sovereign power of government,

it will not be held that the United States has conveyed such land except because of ‘some international

duty or public exigency.’” Montana, 450 U.S. at 552. The treaties at issue in Montana “fail[ed] to

overcome the established presumption that the beds of navigable waters remain in trust for future States

and pass to the new States when they assume sovereignty.” 450 U.S. at 553.

        Faced with a situation where the treaties “nowhere suggested that Congress intended to grant

authority to the Crow Tribe to regulate hunting and fishing by nonmembers on nonmember lands”, 450

U.S. at 558, the Supreme Court turned to the issue of the Crow Tribe’s inherent sovereignty. It was in

discussing the Tribe’s inherent sovereignty that the Court fashioned the now-famous two-tiered test:

        Non-Indian hunters and fishermen on non-Indian fee land do not enter any
        agreements or dealings with the Crow Tribe so as to subject themselves to tribal civil
        jurisdiction. And nothing in this case suggests that such non-Indian hunting and
        fishing so threaten the Tribe's political or economic security as to justify tribal
        regulation.

450 U.S. at 566. This test has no applicability if, as in the present case, the right to regulate came directly

out of the treaty.

        Tribal authority over the activities of non-Indians on Navajo Nation lands is an important part

of tribal sovereignty. See Montana, 450 U.S. at 565–566; Washington v. Confederated Tribes of Colville

Indian Navajo Nation, 447 U.S. 134, 152–153, 100 S.Ct. 2069, 2080–2081, 65 L.Ed.2d 10 (1980); Fisher v.

Dist. Court of Sixteenth Judicial Dist. of Montana, in & for Rosebud Cty., 424 U.S. 382, 387, 96 S. Ct. 943,

946, 47 L. Ed. 2d 106 (1976). Civil jurisdiction over such activities presumptively lies in the tribal courts

                                                      13
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 14 of 23



unless affirmatively limited by a specific treaty provision or federal statute. Iowa Mut. Ins. Co. v.

LaPlante, 480 U.S. 9, 18, 107 S. Ct. 971, 977–78, 94 L. Ed. 2d 10 (1987).

        “Because the Tribe retains all inherent attributes of sovereignty that have not been divested by

the Federal Government, the proper inference from silence ... is that the sovereign power ... remains

intact.” Merrion, 455 U.S. at 149, n. 14. See also Santa Clara Pueblo v. Martinez, 436 U.S. 49, 60, 98 S. Ct.

1670, 1678, 56 L. Ed. 2d 106 (1978) (“[A] proper respect both for tribal sovereignty itself and for the

plenary authority of Congress in this area cautions that we tread lightly in the absence of clear

indications of legislative intent.”). Since neither the wording of Montana, nor the subsequent actions of

Congress, have limited the Navajo Nation’s ability to protect its children, the sovereign power to

regulate the taking of children off of the Navajo Nation remains intact, and does not need to be justified

by Montana exceptions.

        III.    The Protection Of Navajo Children Is An Inherent Power Of Tribal Self-Governance.

        Beyond treaty powers, Indian tribes retain inherent powers. Montana, 450 U.S. at 564. This

includes the power to protect its children. In fact, Congress has expressly recognized that that there is no

resource that is more vital to the continued existence and integrity of Indian tribes than their children.

25 U.S.C. § 1901(3).

        The second exception recognized in Montana allows the Navajo Nation to protect the welfare of

the tribe:

        A tribe may also retain inherent power to exercise civil authority over the conduct of
        non-Indians on fee lands within its Navajo Nation when that conduct threatens or has
        some direct effect on the political integrity, the economic security, or the health or
        welfare of the tribe.
                                                     14
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 15 of 23




Montana, 450 U.S. at 566. The actions, conduct and activities of the Plaintiffs had a direct effect on the

health and welfare of the Navajo Nation. As alleged in Defendant’s Complaint, children from the Navajo

Nation began to be placed in the Placement Program as early as 1946. See Complaint at ¶ 8, Dkt. No. 2.

This program continued for over forty years, ending in approximately 1990, with many tens of

thousands of Navajo Nation children having been placed in foster care with non-member families off of

the Navajo Nation. Id.

         When Congress enacted the Indian Child Welfare Act, it recognized that tribal children were not

only “vital to the continued existence and integrity of Indian tribes”, but that this continued existence

and integrity was threatened by placing such children in non-member foster homes. 25 U.S.C. § 1901(4).

Before enacting the ICWA, Honorable Morris K. Udall, a representative from Arizona, introduced the

bill as follows:

         The wholesale separation of Indian children from their families is perhaps the most
         tragic and destructive aspect of American Indian life today. Surveys of states with large
         Indian populations conducted by the Association of American Indian Affairs (AAIA) in
         1969 and again in 1974 indicate that approximately 25-35 percent of all Indian children
         are separated from their families and placed in foster homes, adoptive homes, or
         institutions. In some states the problem is getting worse: in Minnesota, one in every
         eight Indian children under 18 years of age is living in an adoptive home; and, in 1971-
         72, nearly one in every four Indian children under 1 year of age was adopted.

H.R. REP. 95-1386, 9, 1978 U.S.C.C.A.N. 7530, 7531 (emphasis added).

         These findings led to the adoption of a federal statutory scheme requiring tribal involvement in

foster placements. For the purpose of this case, however, the importance is that Congress has already

concluded that protection of Navajo children in the context of foster care situations directly affects the

                                                    15
      Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 16 of 23



“health or welfare of the tribe”. In fact, Congress, more than a decade after Defendant was put into the

foster care of Plaintiffs, described the situation as an “Indian child welfare crisis is of massive

proportions”. H.R. REP. 95-1386, 9, 1978 U.S.C.C.A.N. 7530, 7532.

        It is hard to imagine anything more vital to the welfare of the Navajo people than the protection

of their children. This protection is a part of the inherent power of the tribe. As the Supreme Court of

Alaska has observed:

        “Indian tribes retain those fundamental attributes of sovereignty ... which have not been
        divested by Congress or by necessary implication of the tribe's dependent status” …
        Congress [made an] express finding in ICWA that “there is no resource that is more
        vital to the continued existence and integrity of Indian tribes than their children…
        Congress mandates that states respect a tribe’s vital and sovereign interests in its
        children.

Simmonds v. Parks, 329 P.3d 995, 1007 (Alaska 2014).

        The Navajo Nation maintains, as an inherent power, the power to protect its children from non-

members who would enter its borders and solicit children to go into foster care without putting the

necessary protections in place to ensure the safety of those children. Navajo Courts have jurisdiction.

        IV.     The Nation’s Consensual Relationship With Plaintiffs Gives Rise To Jurisdiction.

        Plaintiffs entered into consensual relationships with the Navajo Nation and the families of the

children placed in the Placement Program, by which it was agreed that the Plaintiffs would find suitable

and safe foster homes for the children involved in the program while they were enrolled and away from

their families. The first exception to Montana states: “[a] tribe may regulate, through taxation, licensing,

or other means, the activities of nonmembers who enter consensual relationships with the tribe or its



                                                    16
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 17 of 23



members, through commercial dealing, contracts, leases, or other arrangements.” Montana, 450 U.S. at

565.

        A non-member may consent to tribal jurisdiction “expressly or by his actions”. Plains

Commerce Bank v. Long Family Land & Cattle Co., 554 U.S. 316, 337, 128 S. Ct. 2709, 2724, 171 L. Ed. 2d

457 (2008). There are two additional requirements when satisfying the first Montana exception: (1) the

regulation imposed by the tribe must “have a nexus to the consensual relationship itself (Atkinson

Trading Co. v. Shirley, 532 U.S. 645, 656, 121 S. Ct. 1825, 1833, 149 L. Ed. 2d 889 (2001)); and (2) the

“other arrangements” mentioned by the Supreme Court applies to “private consensual relationships”.

Nevada v. Hicks, 533 U.S. 353, 359, n. 3, 121 S. Ct. 2304, 2310, 150 L. Ed. 2d 398 (2001) (emphasis in

original).

        A private, consensual agreement existed between tribal members of the Navajo Nation, namely

the parents of the children enrolled in the program, and the Plaintiffs, by which the Plaintiffs agreed to

provide a safe, suitable foster home for the children while they were enrolled in the Placement Program.

This arrangement was wholly private in nature; it was entered into between private tribal members and a

private religious entity. Additionally, the arrangement at issue here is directly related to and forms the

basis for the causes of action asserted by Plaintiffs.

        As the Statement of Facts and the Deposition of Harold Brown, Plaintiffs’ 30(b)(4)

representative, shows, many of the decisions regarding the recruitment, selection, participation and

placement of the children in the Placement Program were made by representatives of Plaintiffs within

the boundaries of the Navajo Nation. For example. Branch Presidents on the Navajo Nation would

                                                         17
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 18 of 23



determine eligibility of the children for inclusion in the program, verifying ages and baptism. Statement

of Facts, ¶ 3. Missionaries assigned to the Navajo Nation and Branch Presidents would teach and baptize

the children in preparation for the program. Statement of Facts, ¶ 38. The Branch President or the

Missionaries would provide applications for the program to interested parents. Statement of Facts, ¶ 5,

18. Seminary coordinators would leach classes on the Navajo Nation to the children preparing for

placement. Statement of Facts, ¶ 6, 7. Ecclesiastical units on the Navajo Nation would explain the

Placement Program to the tribal members, help with the application process, and recommend students

for placement in the program. Statement of Facts, ¶ 9. Natural family interviews, a part of the application

process, were conducted on the Navajo Nation Statement of Facts, ¶ 42. Furthermore, placement

decisions were within the boundaries of the Navajo Nation. Caseworkers traveled to the Navajo Nation

to interview students to determine where and with whom the student would be placed. Statement of

Facts, ¶ 49.

        Additionally, LDS leaders, including the branch presidents, would serve as intermediaries

between program personnel, Navajo Nation personnel, and the parents of the participating children.

Statement of Facts, ¶ 11. Caseworkers for the students would visit their families throughout the school

year and summer, acting as a communication intermediary between the students and their natural

families. Statement of Facts, ¶ 15. Even Harold Brown, who served as Commissioner of Petitioner LDS

Family Services front 1976-1981 and 1985-1996 visited the Navajo Nation eight to ten times to visit with

student families, church leaders, and tribal personnel. Statement of Facts, ¶ 14.




                                                    18
      Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 19 of 23



        Plaintiffs not only had individual agreements with tribal families to enroll children in the

Placement Program, but they also had large scale agreements between themselves and the Navajo Nation

setting parameters for the Placement Program and allowing missionaries and churches within the

boundaries of the Navajo Nation. This information directly bears on the jurisdictional analysis.

        The Plaintiffs, in engaging in the above outlined activities within the Navajo Nation, agreed to

provide a safe environment for the child participants of the Placement Program. As such, they had a

duty to properly care for children while they were enrolled in the program, as well as a duly to report

instances of child abuse to the participants’ families, with whom representatives for Plaintiffs personally

visited on the Navajo Nation throughout the duration of the program. The Plaintiffs' failure to disclose

and warn the families of Plaintiffs about the child abuse they were suffering is directly connected to the

Plaintiffs’ actions within the Navajo Nation.

        Plaintiffs claim they did not perform any placement decision activities within the Navajo Nation

and that no actionable conduct occurred within the territorial boundaries of the tribe. Yet, Harold

Brown, represented, under oath, to the contrary. Plaintiffs attempt to distinguish prior cases by

emphasizing the requirement of actionable conduct occurring within the Navajo Nation, seemingly

attempting to assert that tortious omissions are not “conduct” under Montana. However, as Judge

Shelby of the United States District court for the District of Utah, Central Division explained, nowhere in

Montana or its progeny is a distinction made between a tortious act and a tortious omission for purposes

of jurisdiction analysis. Plaintiffs do not dispute that the sexual abuse itself occurred outside the Navajo

Nation; nevertheless. Plaintiffs' asserted causes of action go beyond claims of sexual abuse. It is clear

                                                    19
       Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 20 of 23



there is a nexus between the causes of action alleged by the Plaintiffs and the actions taken by Plaintiffs

within the tribe, giving this Court jurisdiction under the first exception of Montana.

        V.        Plaintiffs Have Still Not Exhausted Tribal Remedies.

        Under the tribal exhaustion doctrine, the Federal Courts should abstain until a tribal court has

had a “full” opportunity to determine its own jurisdiction U.S. ex rel. Kishell v. Turtle Mountain Hous.

Auth., 816 F.2d 1273, 1276 (8th Cir. 1987). As the United States Supreme Court has observed, “the

orderly administration of justice in the federal court will be served by allowing a full record to be

developed in the Tribal Court before either the merits or any question concerning appropriate relief is

addressed.” Nat'l Farmers Union Ins. Companies v. Crow Tribe of Indians, 471 U.S. 845, 856, 105 S. Ct.

2447, 2454, 85 L. Ed. 2d 818 (1985) (emphasis added).

        The full record has not been developed in the tribal courts. Rather, the Navajo Supreme Court

has ruled that the case should proceed to develop the record. As the Navajo Supreme Court determined

in its opinion:

        Therefore, this Court finds that the Petitioners have failed to meet the burden to have the writ
        made permanent. Currently, the parties have not conducted discovery. The Petitioners have yet
        to file an answer. At this point, this Court lacks the facts necessary to make a dispositive
        assessment and must permit the trial court to proceed on the allegations in the complaint. To
        issue the writ prior to discovery, and without facts is to surrender sovereignty of the Navajo
        Nation.

Corporation of the President of the Church of Jesus Christ of Latter-Day Saints, a Utah Corporation v.

Window Rock District Court, No. SC-CV-42-18, slip op. at 5 (Nav. Sup. Ct. December 28, 2018)

(emphasis added).



                                                    20
      Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 21 of 23



        Contrary to the assertions of the Plaintiffs, they have not exhausted tribal remedies, and this case

should be dismissed until the tribal court has had a full opportunity to develop the record.

        VI.     The Navajo Courts Should Determine Whether This Case Has Settled.

        The United States Supreme Court has recognized that the Navajos have the sovereign right to

make their own laws and be ruled by them. Williams v. Lee, 358 U.S. 217, 220, 79 S. Ct. 269, 271, 3 L. Ed.

2d 251 (1959). The Navajos have taken this sovereign right, and have extended it to examine carefully

any purported effort to settle controversies in Navajo court. They have ruled that settlements will be

approved when the Court sees that the interest of the party to be bound to the settlement was

“manifestly” communicated. Clark v. Allen, 7 Nav. R. 422 (Nav. Sup. Ct. 1999).

        Obviously, the Navajo courts recognize that a release or a settlement is a complete defense to a

Navajo cause of action. Rule 8(c)(1)(A), Navajo Rules of Civil Procedure. However, no state or federal

court in Utah should take the position of dictating to the Navajo people whether a “release” or

“settlement” has occurred under Navajo law. This would only violate the Treaty of 1868 and the U.S.

Supreme Court’s decision in Williams v. Lee. It would also make no sense given the fact that Plaintiffs

have not exhausted their tribal remedies. So long as the case rightly belongs in Navajo court, it is a

Navajo court who should determine whether any settlement has occurred. Merrion, 455 U.S. at 149, n.

14 (finding that the tribe’s sovereign power “remains intact”).

        Defendant intends to inform the Navajo court that she never agreed to settle this case. Her prior

counsel conferred with her husband, who is not a party to this dispute, but not with her. Defendant




                                                    21
      Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 22 of 23



believes that Navajo court, indeed any court, who looks at this circumstance would find that she has not

knowingly agreed to waive her right to sue.

        This Court should follow the lead of the Second Circuit’s opinion in Ciaramella v. Reader's

Digest Ass'n, Inc., 131 F.3d 320 (2d Cir. 1997):

        This court has articulated four factors to guide the inquiry regarding whether parties
        intended to be bound by a settlement agreement in the absence of a document executed
        by both sides. Winston, 777 F.2d at 80. We must consider (1) whether there has been an
        express reservation of the right not to be bound in the absence of a signed writing; (2)
        whether there has been partial performance of the contract; (3) whether all of the terms
        of the alleged contract have been agreed upon; and (4) whether the agreement at issue is
        the type of contract that is usually committed to writing. Id. No single factor is decisive,
        but each provides significant guidance.

Ciaramella, 131 F.3d at 323.

        All of these factors persuasively favor Defendant. Defendant is aware that Plaintiffs have settled

several cases like this with other persons injured in the Placement Program. Defendant believes, and

does allege, that all of these settlement agreements include language stating that the written document is

the entirety of the agreement, and nothing was left to oral understanding. Moreover, there has been no

part performance. Plaintiffs sent Defendant a check that she returned to them.

        The Court should take judicial notice that this is the type of agreement that parties always get in

writing. The idea that an oral agreement to settle in 2019 would be enough for sophisticated parties such

as the Plaintiffs is patently absurd. Defendant did not sign such an agreement because she did not agree

to settle her case. She did not agree to any terms with Plaintiffs. Even the agreement that Plaintiffs




                                                    22
      Case 2:19-cv-00062-CW-EJF Document 17 Filed 03/01/19 Page 23 of 23



believe they have, based on a conversation with Defendant’s husband, only involves an agreement as to

price. There is no agreement on any other terms, such as confidentiality, the scope of the release, etc.

        Defendant believes that, when applying Navajo law, the Navajo courts, in exercise of their

sovereignty, will find that she did not “manifest” her intent to settle under these facts. The point here is

that it should be the Navajo courts’ decision to make. Allowing Utah to dictate to the sovereign Navajo

Nation whether or not a case pending in Tribal Courts has been settled would be a serious blow to tribal

sovereignty.

                                                Conclusion

        For the reasons stated above, this case should be dismissed.



        DATED this 1st day of March, 2019.

                                                          DEISS LAW PC

                                                          /s/ Wesley D. Felix
                                                          Wesley D. Felix
                                                          Andrew G. Deiss
                                                          John Robinson

                                                          Counsel for B.N.



                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of March, 2019, I caused to be served a copy of the forgoing

MOTION TO DISMISS upon all counsel of record via the Court’s ECF system.



                                                             DEISS LAW
                                                           /s/ Zach Abend

                                                     23
